Citation Nr: 0948679	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain injury.  

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in July 2008 for further 
development.

The Veteran presented testimony at a Board hearing in May 
2008, and a transcript of the hearing is associated with his 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records had apparently been obtained in the 
past, but in May 2004, the claims folder could not be found 
and so it was rebuilt.  However, no service treatment records 
were recovered.  One of the objects of the Board's July 2008 
remand was to obtain service treatment records.  No service 
treatment records have been obtained despite efforts through 
January 2009.  Those efforts included a search for clinical 
records from Ft. Ord Hospital, where the Veteran had 
allegedly been treated in service.


  The provisions of 38 C.F.R. § 3.159 indicate that if VA 
concludes that it is reasonably certain that service 
treatment records do not exist or that further efforts to 
obtain them would be futile, it is supposed to provide the 
Veteran with notice of the fact and other information under 
38 C.F.R. § 3.159(e).  The RO has not told the Veteran that 
it was unable to obtain his service treatment records or of 
the other information required by 38 C.F.R. § 3.159(e) and it 
must.  

The Veteran testified in May 2008 that he was treated for 
brain and low back disabilities shortly after service by Dr. 
Warrington in Shelby, Mississippi.  He filled out an 
authorization for VA to obtain medical records from Dr. 
Warrington, indicating that he had been treated by him in 
January 2004.  VA requested records from Dr. Warrington using 
this authorization, and the response from Dr. Warrington's 
office was that the Veteran had last been treated there in 
May 2003.  Thereafter, VA obtained another authorization from 
the Veteran for treatment records from Dr. Warrington, not 
limiting the date to January 2004.  VA sent this 
authorization to Dr. Warrington in June 2009, but there has 
been no response.  The August 2009 supplemental statement of 
the case appears to be somewhat unclear in that it appears to 
inform the Veteran that records have in fact been received 
from Dr. Warrington.  It would appear that follow up action 
is necessary, especially in a case such as this where service 
records are apparently no longer available.  

The Board also notes that the provisions of 38 C.F.R. § 
3.159(e) (2009) require for proper notification to a claimant 
as to any records that the RO determines are not available. 

The Board regrets further delay, but under the circumstances 
of this case additional action is necessary to ensure that 
the Veteran is properly notified of the status of requests 
for records he has identified. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should either make further 
attempts to obtain the Veteran's 
service treatment records, or formally 
determine that the records do not exist 
or that further attempts to obtain them 
would be futile.  It should also make 
another attempt to obtain all available 
records of treatment the Veteran has 
received from Dr. Warrington since 
1977.  Any unsuccessful attempts to 
obtain the service treatment records or 
the private medical records should be 
documented and associated with the 
claims folder.  If such records are not 
able to be obtained, the Veteran should 
be informed that VA was unable to 
obtain such records, provided an 
explanation of the efforts VA made to 
obtain the records, and given a 
description of  any further action VA 
will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain.

2.  If, and only if, service treatment 
records are obtained and/or records are 
obtained from Dr. Warrington showing 
pertinent treatment in the 1970's, the 
Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
brain and low back disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examinations.  If 
current disabilities of the brain 
and/or back are diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that such  disabilities are causally 
related to the Veteran's active duty 
service.  

3.  Thereafter, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


